Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot based on new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2019/0053294; hereinafter Xia) in view of Xia et al. (US 2019/0053312; hereinafter Xia 312) and Choi et al. (US 2020/0366531; hereinafter Choi).
Regarding claim 1, Xia shows a method of a UE (User Equipment) (Figure 7 shows a method performed by the UE in Figure 8AA.), comprising: 
triggering a beam failure recovery procedure (Figure 7A; noted detection of beam failure event triggers a beam failure recovery procedure of Figures 7A and 7B.); 
using a first resource on a PUCCH (Physical Uplink Control Channel) channel to transmit a first beam failure recovery request to a network (Figure 7A; noted transmitting a beam failure recovery request (BFRQ) on a PUCCH-BRFQ opportunity to the gNB.); and 
monitoring and/or receiving a response for the first beam failure recovery request within a first measurement gap, wherein the first measurement gap is a time gap (Figures 6A-6B, 7A-7B; Par. 0098, 0105-0106; noted receiving a beam failure recovery reply (BFRP) from the gNB.  In addition, it is noted that the UE searches for the BFRP within a first response time window.  Further noted that the first response time window is a time gap.). 
Xia shows all of the elements as discussed above.  Xia does not specifically show a time gap where the UE performs inter-frequency measurement and/or inter-RAT (inter-Radio Access Technology) measurement to facilitate transceiver retuning and the monitoring and/or receiving of the response is prioritized over transmission during the first measurement gap.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Xia 312 and Choi.  
First, Xia 312 shows a time gap where the UE performs inter-frequency measurement and/or inter-RAT (inter-Radio Access Technology) measurement (Figures 6A-6B; Par. 0050, to facilitate transceiver retuning (Par. 0073; noted completion of beam recovery may include rebuilding a physical downlink control channel (PDCCH).).
In view of the above, having the system of Xia, then given the well-established teaching of Xia 312, it would have been obvious at the time of filing the application to modify the system of Xia as taught by Xia 312, in order to provide motivation for an efficient beam recovery procedure (Par. 0029 of Xia 312).
Second, Choi shows the monitoring and/or receiving of the response is prioritized over transmission during the first measurement gap (Figure 7; Par. 0105-0109; a BS and a UE operate according to a predefined priority rule set forth in Table 2 where in the case of collision of SRS and short PUCCH carrying only CSI report beam failure recover request, the channel listed in the entries of Table 2 are prioritized.).
In view of the above, having the system of Xia, then given the well-established teaching of Choi, it would have been obvious at the time of filing the application to modify the system of Xia as taught by Choi, in order to provide motivation for reducing processing delays in transmissions in a network (Par. 0018-0019 of Choi).
Regarding claim 3, modified Xia shows wherein the first measurement gap is determined based on a first configuration received from the network (Xia: Par. 0084; a time window may be specified by a time window starting position in time, and/or a time window ending position in time, and/or a time window duration in time. Note that the specification of the above message (starting position in time, and/or ending position in time, and/or time window duration in time) may be carried, from gNB 402 to UE 404, in a RRC message, or in a DCI message.). 
Regarding claim 4, modified Xia shows wherein the first resource is configured by the network (Xia: Par. 0055-0056, 0078; noted PUCCH resources allocated and communicated to the UE by the gNB.).
Regarding claim 5, modified Xia shows the UE does not use a second resource on the PUCCH channel to transmit a second beam recovery request to the network if the second resource overlaps a second measurement gap (Xia: Figures 6A-6B, 7A-7B; Par. 0084, 0090-0093, 0105-0106; noted that in a sequence where the UE transmits two BFRQs using the PUCCH opportunity then the PRACH opportunity, the UE does not use a second resource on the PUCCH channel to transmit the second BFRQ since the UE transmits the BFRQ on the PRACH opportunity rather than the PUCCH opportunity.  The time window for which the UE searches for PRACH-BFRP is the PRACH response window where the PRACH-BFRQ serves as the window starting time of the time window.). 
Regarding claim 6, modified Xia shows wherein the second resource is configured by the network (Xia: Par. 0078-0079, 0081; noted PRACH resources allocated and agreed upon between the UE and the gNB.). 
Regarding claim 7, modified Xia shows wherein the second measurement gap is determined based on a second configuration received from the network (Xia: Par. 0084; a time window may be specified by a time window starting position in time, and/or a time window ending position in time, and/or a time window duration in time. Note that the specification of the above message (starting position in time, and/or ending position in time, and/or time window duration in time) may be carried, from gNB 402 to UE 404, in a RRC message, or in a DCI message.). 
Regarding claim 19, Xia shows a User Equipment (UE) (Figure 8A shows a UE.), comprising: 
a control circuit (Figure 8A shows the UE to include circuitry.); 
a processor (Figure 8A shows the circuitry to include a processor.); and 
a memory and operatively coupled to the processor; wherein the processor is configured to execute a program code (Figure 8A; noted stored instructions in memory and executable by the processor.) to: 
trigger a beam failure recovery procedure (Figure 7A; noted detection of beam failure event triggers a beam failure recovery procedure of Figures 7A and 7B.); 
use a first resource on a PUCCH (Physical Uplink Control Channel) channel to transmit a first beam failure recovery request to a network (Figure 7A; noted transmitting a beam failure recovery request (BFRQ) on a PUCCH-BRFQ opportunity to the gNB.); and 
monitor and/or receive a response for the first beam failure recovery request within a first measurement gap, wherein the first measurement gap is a time gap (Figures 6A-6B, 7A-7B; Par. 0098, 0105-0106; noted receiving a beam failure recovery reply (BFRP) from the gNB.  In 
Xia shows all of the elements as discussed above.  Xia does not specifically show a time gap where the UE performs inter-frequency measurement and/or inter-RAT (inter-Radio Access Technology) measurement to facilitate transceiver retuning and the monitoring and/or receiving of the response is prioritized over transmission during the first measurement gap.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Xia 312 and Choi.  
First, Xia 312 shows a time gap where the UE performs inter-frequency measurement and/or inter-RAT (inter-Radio Access Technology) measurement (Figures 6A-6B; Par. 0050, 0058-0060; noted monitoring BFRP on PRACH response opportunity resource associated with a PRACH resource over a time window.  The PRACH resource opportunity are resources of the communications system assigned to a first transmit beam that is quasi co-located (QCLed) with a second transmit beam (of the access node serving the UE group) that corresponds to a receive beam of the access node used to receive the BFRQ, which in turn, are associated with the one or more PRACH resources used to convey the BRFQ.  Further noted that QCL relationships may refer to time, frequency, code, and/or spatial relationships between two or more reference signals, data signals, and/or resources.) to facilitate transceiver retuning (Par. 0073; noted completion of beam recovery may include rebuilding a physical downlink control channel (PDCCH).).
In view of the above, having the system of Xia, then given the well-established teaching of Xia 312, it would have been obvious at the time of filing the application to modify the system 
Second, Choi shows the monitoring and/or receiving of the response is prioritized over transmission during the first measurement gap (Figure 7; Par. 0105-0109; a BS and a UE operate according to a predefined priority rule set forth in Table 2 where in the case of collision of SRS and short PUCCH carrying only CSI report beam failure recover request, the channel listed in the entries of Table 2 are prioritized.).
In view of the above, having the system of Xia, then given the well-established teaching of Choi, it would have been obvious at the time of filing the application to modify the system of Xia as taught by Choi, in order to provide motivation for reducing processing delays in transmissions in a network (Par. 0018-0019 of Choi).

Claims 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Xia 312.
Regarding claim 8, Xia shows a method of a UE (User Equipment), comprising:
triggering a beam recovery procedure (Figure 7A; noted detection of beam failure event triggers a beam failure recovery procedure of Figures 7A and 7B.); and 
using a first resource on a PUCCH (Physical Uplink Control Channel) channel to transmit a beam failure recovery request to a network (Figure 7A; noted transmitting a beam failure recovery request (BFRQ) on a PUCCH-BRFQ opportunity to the gNB.), wherein the first resource overlaps a first measurement gap (Figures 6A-6B, 7A-7B; Par. 0084, 0105-0106; noted that the time window for which the UE searches for PUCCH-BFRP is the PUCCH response window where the PUCCH-BFRQ serves as the window starting time of the time window.) and
wherein the first measurement gap is a time gap (Figures 6A-6B, 7A-7B; Par. 0098, 0105-0106; noted receiving a beam failure recovery reply (BFRP) from the gNB.  In addition, it is noted that the UE searches for the BFRP within a first response time window.  Further noted that the first response time window is a time gap.).
Xia shows all of the elements as discussed above.  Xia does not specifically show a time gap where the UE performs inter-frequency measurement and/or inter-RAT (inter-Radio Access Technology) measurement to facilitate transceiver retuning.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Xia 312.  Specifically, Xia 312 shows a time gap where the UE performs inter-frequency measurement and/or inter-RAT (inter-Radio Access Technology) (Figures 6A-6B; Par. 0050, 0058-0060; noted monitoring BFRP on PRACH response opportunity resource associated with a PRACH resource.  The PRACH resource opportunity are resources of the communications system assigned to a first transmit beam that is quasi co-located (QCLed) with a second transmit beam (of the access node serving the UE group) that corresponds to a receive beam of the access node used to receive the BFRQ, which in turn, are associated with the one or more PRACH resources used to convey the BRFQ.  Further noted that QCL relationships may refer to time, frequency, code, and/or spatial relationships between two or more reference signals, data signals, and/or resources.) to facilitate transceiver retuning (Par. 0073; noted completion of beam recovery may include rebuilding a physical downlink control channel (PDCCH).).
In view of the above, having the system of Xia, then given the well-established teaching of Xia 312, it would have been obvious at the time of filing the application to modify the system 
Regarding claim 9, modified Xia shows the UE does not use a second resource on the PUCCH channel to transmit a second beam recovery request to the network if the second resource overlaps a second measurement gap (Xia: Figures 6A-6B, 7A-7B; Par. 0084, 0090-0093, 0105-0106; noted that in a sequence where the UE transmits two BFRQs using the PUCCH opportunity then the PRACH opportunity, the UE does not use a second resource on the PUCCH channel to transmit the second BFRQ since the UE transmits the BFRQ on the PRACH opportunity rather than the PUCCH opportunity.  The time window for which the UE searches for PRACH-BFRP is the PRACH response window where the PRACH-BFRQ serves as the window starting time of the time window.). 
Regarding claim 10, modified Xia shows wherein the second resource is configured by the network (Xia: Par. 0078-0079, 0081; noted PRACH resources allocated and agreed upon between the UE and the gNB.). 
Regarding claim 11, modified Xia shows wherein the second measurement gap is determined based on a second configuration received from the network (Xia: Par. 0084; a time window may be specified by a time window starting position in time, and/or a time window ending position in time, and/or a time window duration in time. Note that the specification of the above message (starting position in time, and/or ending position in time, and/or time window duration in time) may be carried, from gNB 402 to UE 404, in a RRC message, or in a DCI message.). 
Regarding claim 12, modified Xia shows wherein the first measurement gap is determined based on a first configuration received from the network (Xia: Par. 0084; a time 
Regarding claim 13, modified Xia shows wherein the first resource is configured by the network (Xia: Par. 0055-0056, 0078; noted PUCCH resources allocated and communicated to the UE by the gNB.).
Regarding claim 14, modified Xia shows the UE receives a response for the beam failure recovery request within a third measurement gap (Xia: Figures 6B, 7A-7B; Par. 0098, 0102-0103; noted the UE 404 sends two BFRQs--a PUCCH-BFRQ at time t1 and a PRACH-BFRQ at time t2. The UE 404 then wafts for a single BFRP--a PUCCH-BFRP at time t3 or a PRACH-BFRP at t4, from the gNB 402.  The gNB 402 responds to the UE's 404 two BFRQs based on the afore-mentioned algorithm. For example, the UE 404 sends a PUCCH-BFRQ at t1 and a PRACH-BFRQ at t2. The UE 404 then waits for a PUCCH-BFRP at t3 and a PRACH-BFRP at t4. In response, the gNB sends out a single BFRP as follows: the gNB sends out a PRACH-BFRP at time t4 (response always the PRACH-BFRP), the gNB sends out a PUCCH-BFRP at time t3 (response always the PUCCH-BFRP), the gNB sends out a PUCCH-BFRP at time t3 (response always the BFRP that comes first), and the gNB sends out a PRACH-BFRP at time t3 (a BFRP at the location of another BFRP).).
Regarding claim 15, modified Xia shows wherein the network is a base station or a gNB (Xia: Figure 1 and 8B shows a base station/gNB.). 
Regarding claim 16, modified Xia wherein the UE is served by single cell (Xia: Figure 1 shows one of the UEs served by a single cell.). 
Regarding claim 17, modified Xia shows wherein the UE is served by multiple cells in carrier aggregation (Xia: Figures 1-4 shows the UE served by multiple cells in carrier aggregation.). 
Regarding claim 18, modified Xia shows wherein the UE is served by multiple cells in multiple connectivities (Xia: Figures 1-4 shows the UE served by multiple cells in carrier aggregation and thus, with multiple connectivities.). 

Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Xia 312, Choi and Yu et al. (US 2019/0037423; hereinafter Yu).
Regarding claim 2, modified Xia shows all of the elements except wherein the response is a downlink control information addressed to a C-RNTI (Cell-Radio Network Temporary Identifier) of the UE. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Yu.  Specifically, Yu shows wherein the response is a downlink control information addressed to a C-RNTI (Cell-Radio Network Temporary Identifier) of the UE (Par. 0041: noted the NW response can correspond to a dedicated message scrambled by UE-specific identity, e.g., C-RNTI in LTE.).
In view of the above, having the system of Xia, then given the well-established teaching of Yu, it would have been obvious at the time of filing the application to modify the system of Xia as taught by Yu, in order to provide motivation for providing a robust control-signaling 
Regarding claim 20, this claim is rejected based on the same reasoning as presented in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200274606 A1 – directed to a method of performing a beam failure recovery performed by a user equipment includes detecting a beam failure, identifying a new beam for the beam failure recovery, and transmitting a beam failure recovery request to a base station using a PRACH resource.
US 20190052339 A1 – directed to distributing power for various transmission types based on a priority, which may be received from a base station.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/REDENTOR PASIA/Primary Examiner, Art Unit 2413